        Case 1:13-cv-07789-LGS Document 1311 Filed 07/11/19 USDC
                                                            Page 1SDNY
                                                                   of 2
                                                            DOCUMENT
                              ALIOTO LAW FIRM               ELECTRONICALLY FILED
                                 _________________          DOC #:
                                                            DATE FILED: 7/11/2019
                                ONE SANSOME STREET
                                    35TH FLOOR
                          SAN FRANCISCO, CALIFORNIA 94104
                                  ______________
                                    TELEPHONE (415) 434-8900
                                    FACSIMILE (415) 434-9200


                                           July 10, 2019

Via ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     John Nypl, et al. v. JP Morgan Chase & Co et al., No. 15-cv-9300 (LGS)

Dear Judge Schofield:
        Pursuant to this Court’s Orders of July 1, 2019 and July 8, 2019 (ECF Nos. 461 and 463),
the Nypl Plaintiffs respectfully respond to the latest request by the Department of Justice (“DOJ”)
for an additional three-month stay of the depositions of the signatories of the Plea Agreements
and the Deferred Prosecution Agreement.
        This is the tenth piecemeal stay sought by the DOJ since the Nypl Plaintiffs were
transferred to this Court pursuant to the MDL. Unless the Court considers otherwise, the Nypl
Plaintiffs respectfully incorporate by reference the oppositions they filed to the DOJ’s piecemeal
requests for stays on August 29, 2017 (ECF No. 209), December 12, 2017 (ECF No. 266), March
16, 2018 (ECF No. 296), June 12, 2018 (ECF No. 315) September 24, 2018 (ECF No. 354),
December 19, 2018 (ECF No. 391), and March 29, 2019 (ECF No. 427).
        Initially, the Nypl Plaintiffs believed (however naively) that depositions could be taken if
noticed after the stays requested by the DOJ. Consequently, on three occasions, the Nypl
Plaintiffs actually served Notices of Deposition on: June 16, 2016, November 15, 2017, and
March 1, 2018. In each of those instances, at the conclusion of a stay, the DOJ would file
additional requests for stays ranging from three-months to six-months. By reason of these
piecemeal stays, it has been very difficult, if not impossible, for the Nypl Plaintiffs to plan,
manage, schedule, or prepare their case against the Defendants. The prejudice to the Nypl
Plaintiffs has been manifest, and indeed used against the Nypl Plaintiffs implying that they have
delayed the prosecution of their case. (ECF No. 464, p. 3: 5-8).
                 Case 1:13-cv-07789-LGS Document 1311 Filed 07/11/19 Page 2 of 2


         ALIOTO LAW FIRM
         Page 2

                  The new requested stay should be denied. The sole basis for the new request is that there
         is an appeal “fully briefed and argued,” and another trial of an individual not to take place until
         October 2019. There is no ex parte affidavit explaining how or in what way the taking of the
         signatory depositions could in any way hamper, interfere with, or prejudice the DOJ with regard
         to that appeal or that trial. Indeed, the opposite is true: the Nypl Plaintiffs have been deprived of
         their rights under Federal Rules of Civil Procedure 1, 26, and 30 and this Court’s Civil Case
         Management Plan and Scheduling Order (ECF No. 231, p.3, ¶ 8(d)).
                 The DOJ has stated that it would “consider one-off requests for depositions of individuals
         who are covered by the terms of the stay.” The Nypl Plaintiffs have personally made every effort
         to confer with representatives of the DOJ, including the Assistant Attorney General, Chief of the
         Antitrust Division, Makan Delrahim. In all of the efforts by the Nypl Plaintiffs, the specific
         individuals to be deposed were identified. The only response received by the Nypl Plaintiffs was
         the receipt of yet another letter requesting another stay.
                 Because of the repetitive piecemeal requests for stays, the Nypl Plaintiffs, pursuant to
         Rule 1 of the Federal Rules of Civil Procedure, request that this Court order a time certain in
         which the Nypl Plaintiffs can begin to take these depositions. It has been more than three years
         since the Nypl Plaintiffs served their first Notices of Deposition. It is clear that without such an
         Order, the DOJ will simply file every three-months. It is equally clear that the prejudice to the
         Nypl Plaintiffs will continue to mount and that the proposed deponents will be armed with the
         passage of time as an excuse when the depositions are finally taken.
                 The Nypl Plaintiffs, as the victims of these confessed violators of the Antitrust Laws,
         respectfully submit that the requested stay should be denied, and that the Nypl Plaintiffs be
         allowed to take the depositions of the signatories of the Plea Agreements and the Deferred
         Prosecution Agreement, and to prosecute their case in the normal course.

It is ORDERED that the testamentary discovery stay is extended through the conclusion of the trial in United States v.
Aiyer, No. 18 Cr. 333, currently scheduled for October 21, 2019. On November 1, 2019, the Department shall file a
letter apprising the Court of the status of the trial in Aiyer.

The Clerk of Court is respectfully directed to docket this Order at Nos. 13 Civ. 7789, 15 Civ. 9300, 17 Civ. 3139 and 18
Civ. 10364.

Dated: July 11, 2019
       New York, New York
